ACCEPTED
                                                                                                              04-15-00350-CV
                                                                                                  FOURTH COURT OF APPEALS
                                                                                                       SAN ANTONIO, TEXAS
                                                                                                          7/8/2015 4:51:26 PM
                                                                                                               KEITH HOTTLE
                                            THE LAW OFFICE OF                                                          CLERK

                                    AUDREY MULLERT VICKNAIR
                                               FROST BANK PLAZA
                                       802 NORTH CARANCAHUA, SUITE 1350
                                        CORPUS CHRISTI, TEXAS 78401-0022                      FILED IN
                                                                                     4th COURT OF APPEALS
TELEPHONE: (361) 888-8413                                                             SAN   ANTONIO,
                                                                                        BOARD  CERTIFIED TEXAS
TELECOPIER: (361) 887-6207                                                          CIVIL APPELLATE LAW
E-MAIL: avicknair@vicknairlaw.com                                                    7/8/2015
                                                                    TEXAS BOARD OF LEGAL        4:51:26 PM
                                                                                          SPECIALIZATION
                                                                                        KEITH E. HOTTLE
                                                                                               Clerk
                                                July 8, 2015

Hon. Keith Hottle, Clerk
Fourth Court of Appeals
300 Dolorosa, Ste. 3200
San Antonio, TX 7205

         Re:      Cause No. 04-15-00350-CV, Jack Rettig v. Bruno, et al, on appeal to the
                  Fourth Court of Appeals from Webb County, Cause No. 2015CVQ000699
                  D2

Dear Mr. Hottle:

        Please let this letter serve as notice to the Court that upon further review of the
trial court’s orders on appeal in this cause, a question has arisen about the breadth of
same. Only Mendoza and Garcia filed motions to vacate the domesticated foreign
judgment and had those motions heard by the trial court. The Orders on appeal expressly
rule on those motions. Lopez filed a motion but did not have it heard. Bruno and
Williams filed no motions contesting the domesticated judgment. Accordingly, Rettig
focused on Mendoza and Garcia when filing his Motion to Abate Appeal. Both have
filed Responses.
       The Orders from which Rettig has appealed may be construed to address Lopez,
Bruno and Williams as well. Lopez and Williams are represented by counsel (below) and
Rettig has inquired as to their position on the motion to abate. Bruno is pro se and has
taken no action in this case since shortly after it was filed in Harris County in 2014. He is
not expected to take a position on the motion to abate.
        An Amended Notice of Appeal has been filed along with the Designation of
Clerk’s Record. The Reporter’s Record was requested and the undersigned understands
it has already been filed.
         Please let us know how we can aid the Court. Thank you for your courtesies.

                                                   Yours truly,
                                                   /s/ Audrey Mullert Vicknair
                                                   Audrey Mullert Vicknair
Mr. Keith Hottle
July 8, 2015
Page 2 of 2

Cc:

Lance H. Beshara – counsel for Mendoza
PULMAN CAPPUCCIO
PULLEN BENSON & JONES, LLP
2161 N.W. Military Hwy., Suite 400
San Antonio, Texas 78213

Jana K. Terry – counsel for Garcia
BECKSTEAD TERRY P.L.L.C.
9442 N. Capital of texas Hwy.
Arboretum Plaza One, Suite 500
Austin, Texas 78759

Carlos Evaristo Flores – counsel for Lopez
PERSON,WHITWORTH, BORCHERS & MORALES, LLP
602 E. Calton Road, 2nd Floor
P.O. Drawer 6668
Laredo, Texas 78042-6668
Darrell W. Cook – counsel for Williams
DARRELL W. COOK & ASSOCIATES, P.C.
One Meadows Building
5005 Greenville Ave., Ste. 200
Dallas, Texas 75206

By tex.gov electronic filing system

Ronald E. Bruno – pro se
2304 Matador Circle
Austin, Texas 78746

By U.S. Mail